[J-96-2017]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :          No. 737 CAP
                              :
               Appellee       :          Appeal from the Order entered on 3/28/17
                              :          in the Court of Common Pleas,
                              :          Cumberland County, Criminal Division,
          v.                  :          dismissing PCRA relief at No. CP-21-CR-
                              :          0001499-1994
                              :
SEIFULLAH ABDUL-SALAAM,       :
                              :
               Appellant      :


                                    ORDER


PER CURIAM


      AND NOW, this 19th day of December, 2017, the Order of the Court of Common

Pleas is AFFIRMED. See Commonwealth v. Spotz, 731 CAP, 2017 WL 4655002 (Pa.

Oct. 18, 2017).